DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 4/11/22 has been considered and entered.  Claims 18-21 have been added.  Claims 1-21 remain in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 0334007.
EP 0334007 teaches a method for forming a protective barrier on a furnace electrode (translation; claim 1: coating the shell surface with an oxidation-resistant protective layer), comprising: providing electrode cooling water (translation; para [0009] salts which are soluble in water and, after evaporation of the solvent at elevated temperatures, form closed films which are resistant to oxidation: para [0010]: as used in the water cooling of the electrode sheath); mixing an antioxidant additive with the electrode cooling water to form a cooling liquid (translation; abstract: oxidant impermeable films...the aqueous solution of a film-forming salt, especially monoaluminum phosphate; para [0009]-[0010]: as used in the water cooling of the electrode sheath); spraying at least a surface of the furnace electrode disposed adjacent a furnace with the cooling liquid, thereby cooling the furnace electrode (translation; claim 1: the aqueous solution of at least one glassy film forming at elevated temperature is sprayed onto the lateral surface underneath the contact jaws; para [0009]-[0010]: as used in the water cooling of the electrode sheath); and forming a protective antioxidative barrier on the furnace electrode, the protective antioxidative barrier comprising the antioxidant additive which has been deposited and/or precipitated on the furnace electrode from the cooling liquid (translation; abstract: The aqueous solution of a film-forming salt, especially monoaluminum phosphate, is sprayed onto the outer surface of the electrodes during their use in electric arc furnaces; claim 1, coating the shell surface with an oxidation-resistant protective layer para [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Chiu (4,726,995).
Features detailed above concerning the teachings of EP 0334007 are incorporated here.
EP 0334007 fails to teach the coating including a transition metal of iron.
Chiu (4,726,995) teaches oxidation retarded graphite or carbon electrode and method of producing.  The electrode is used in an electric arc furnace (abstract).  The oxidation retardant coating can include iron phosphates (col. 3, lines 47-56).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified EP 0334007 protective coating to include iron phosphate as evidenced by Chiu (4,726,995) with the expectation of achieving oxidation retardation of the electrode.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Chiu (4,726,995) further in combination with Reven (4,487,804).
Features detailed above concerning the teachings of  EP 0334007 in combination with Chiu (4,726,995) are incorporated here.
 EP 0334007 in combination with Chiu (4,726,995) fails to teach the coating including a transition metal of iron.
Reven (4,487,804) teaches coating to prevent the oxidation of electrodes during electric furnace steel making (abstract).  The coating can include surfactant /dispersant (col. 3, lines 1-20)
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified EP 0334007 in combination with Chiu (4,726,995) protective coating to include iron phosphate as evidenced by Reven (4,487,804) with the expectation of achieving oxidation retardation of the electrode.

Claim 1-8,10,11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Persson (4,575,856).
Features detailed above concerning the teachings of EP 0334007 are incorporated here.
EP 0334007 fails to teach moving the electrode from outside the furnace to inside the furnace during the service of melting raw materials.
Persson (4,575,856) teaches a baking electrode for an electric arc furnace whereby the electrode is consumed and moved downward into the furnace to control the electrical conditions of the furnace (col. 1, lines 29-68).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified EP 0334007 furnace electrode to be moved into the furnace as it is being consumed as evidenced by Chiu (4,726,995) with the expectation of achieving control of the electrical conditions of the furnace.
Regarding claims 2 and 3, the solubility would be met as the antioxidant is the same and hence would be expected to have the same solubility. 
Regarding claims 4-6, EP 0334007 discloses a method for cooling a furnace electrode (translation; para [(0009]-[0010]: as used in the water cooling of the electrode sheath), the method comprising: dissolving an antioxidant additive in water to form a cooling liquid (translation; claim 1: The aqueous solution of a film-forming salt, especially monoaluminum phosphate) in which the antioxidant additive is present in an amount of from 100 mg/L to 5,000 mg/L (translation para [0009]: 300 to 500 g/m2 = 300 to 500 mg/L); and applying the cooling liquid to a surface of the furnace electrode and applying the cooling liquid to a surface of the furnace electrode (translation; abstract: The aqueous solution of a film-forming salt, especially monoaluminum phosphate, 1s sprayed onto the outer surface of the electrodes during their use in electric arc furnaces; para [0009]-[0010)]).
Regarding claim 7, EP 0334007 discloses wherein the furnace electrode is an electric arc furnace electrode or a ladle metallurgy furnace electrode (translation; abstract: Graphite electrodes, when used in electric arc furnaces).
Regarding claim 8, EP 0334007discloses wherein a surface of the furnace electrode is heated to a temperature of at least 700 degrees Celsius (translation; para [0013]: A graphite cylinder, diameter 40 mm, height 100 mm, was heated to 700 degrees Celsius).
Regarding claim 10, EP 0334007 discloses wherein the antioxidant additive comprises a polyphosphate or a phosphate derivative (translation; abstract: a film- forming salt, especially monoaluminum phosphate).
Regarding claims 11,16 and 17, EP 0334007 discloses a method for forming a protective coating on a furnace electrode (translation; claim 1: coating the shell surface with an oxidation-resistant protective layer) that has a surface heated to a temperature of at least 700 degrees Celsius (translation; para [0013]: A graphite cylinder, diameter 40 mm, height 100 mm, was heated to 700 degrees Celsius), the method comprising: providing an aqueous solution that includes water and an antioxidant additive (translation; abstract: The aqueous solution of a film-forming salt, especially monoaluminum phosphate; para [0009]-[0010]); and applying the cooling liquid (translation; para [0010]: as used in the water cooling of the electrode sheath) to the surface of the furnace electrode so that the water evaporates and the antioxidant additive precipitates and forms the protective coating on the furnace electrode (translation; claim 1: coating the shell surface with an oxidation-resistant protective layer...in that the aqueous solution of at least one glassy film forming at elevated temperature is sprayed onto the lateral surface underneath the contact jaws; para [0009]-[0010]). The antioxidant is in solution of at least 95% as it is fully soluble in the solution.  This would be performed in a constant manner and a uniform thickness.
Regarding claim 15, the thickness would be a matter of design choice by one practicing in the art and hence would be a result effective variable optimized by one skilled in the art absent a criticality thereof. However, EP 0334007 teaches a protective barrier and hence would support the position that the claimed thickness would be met as it also teaches protective barrier layers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Persson (4,575,856) further in combination with Hisashi et al. (20030035956).
Features detailed above concerning the teachings of  EP 0334007 in combination with Persson (4,575,856) are incorporated here.
 EP 0334007 in combination with Persson (4,575,856) fails to teach the claimed furnace temperature of 1000C.
Hisashi et al. (20030035956) teaches a furnace electrode is heated to a temperature of at least 1000C [0001]-[0002].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have utilized a heating temperature of the furnace in  EP 0334007 in combination with Persson (4,575,856) to be 1000C as evidenced by Hisashi et al. (20030035956) with the expectation of similar success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Persson (4,575,856) further in combination with Nakamoto et al. (4,941,149).
Features detailed above concerning the teachings of  EP 0334007 in combination with Persson (4,575,856) are incorporated here.
 EP 0334007 in combination with Persson (4,575,856) fails to teach the claimed flow rate of the cooling liquid being sprayed.
Nakamoto et al. (4,941,149) spraying a cooling liquid on graphite electrode whereby the spraying is performed at up to 6 L/Min (0.36 m3/h) (abstract and col. 3, lines 39-47).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified EP 0334007 process to apply the cooling liquid at the claimed rate of (0.25m3/h-10m3/h) as evidenced by Nakamoto et al. (4,941,149) with the expectation of achieving similar success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Persson (4,575,856) further in combination with Nakamoto et al. (4,941,149).
Features detailed above concerning the teachings of  EP 0334007 in combination with Persson (4,575,856) are incorporated here.
 EP 0334007 in combination with Persson (4,575,856) fails to teach the claimed antioxidant to be calcium based.
Chiu (4,726,995) teaches oxidation retarded graphite or carbon electrodes for electric arc furnace whereby the oxidation retardant can be a calcium salt such as calcium bromide as well as chloride salts being preferred which would include calcium chloride (abstract and col. 3, lines 14-20).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified  EP 0334007 in combination with Persson (4,575,856) to have utilized a calcium chloride as the anti-oxidative component as evidenced by Chiu (4,726,995) with the expectation of achieving similar success with known equivalent oxidative materials.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0334007 in combination with Persson (4,575,856) further in combination with Reven (4,487,804).
Features detailed above concerning the teachings of EP 0334007 in combination with Persson (4,575,856) are incorporated here.
 EP 0334007 in combination with Persson (4,575,856) fails to teach the coating including a transition metal of iron.
Reven (4,487,804) teaches coating to prevent the oxidation of electrodes during electric furnace steel making (abstract).  The coating can include surfactant /dispersant (col. 3, lines 1-20)
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified EP 0334007 in combination with Persson (4,575,856) protective coating to include iron phosphate as evidenced by Reven (4,487,804) with the expectation of achieving oxidation retardation of the electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715